Citation Nr: 1760770	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1965 to September 1967, to include service in the Republic of Vietnam.  He is the recipient of the Purple Heart and Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Although an April 2008 rating decision previously denied a claim for service connection for an anxiety disorder, consistent with Clemons v. Shinseki, the Board has recharacterized the acquired psychiatric disability claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board will consider the issue as characterized on a de novo basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disability.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his remaining claim on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Initially, the Board notes that there are VA treatment records that have not been associated with the record.  The February 2013 rating decision and the January 2014 statement of the case (SOC) indicate that the RO reviewed VA treatment records dated February 2000 to February 2013 and March 2013 to December 2014; however, the treatment records note that the Veteran's "last admission was in May 1993" for a condition not on appeal before the Board.  As the Veteran has indicated that he received treatment for anxiety in the past, and it is apparent that there are outstanding VA treatment records that may show such treatment, VA treatment records dated prior to February 2000 should be obtained and associated with the record.  

The VA treatment records of record indicate treatment for anxiety.  In this regard, a May 2012 VA treatment note shows that the physician wanted to use medication for the Veteran's anxiety.  Although, the treatment records associated with the record do  not show an explicit diagnosis of anxiety, other VA treatment records show medication for anxiety in the list of active medications.  Additionally, the Veteran is diagnosed with alcohol abuse.

The Veteran underwent a VA examination in July 2012 without the VA examiner's review of the record.  In February 2013, after review of the record, the VA examiner determined that the Veteran does not have a diagnosis of PTSD because although the Veteran meets the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) stressor criteria for PTSD, he does not meet the symptom criteria for persistent re-experiencing the traumatic event, persistent avoidance of the stimulus or persistent hyperarousal.  The examiner further opined that the Veteran's alcohol abuse is not related to service.  However, the examiner did not discuss the Veteran's prescribed anxiety medication or the reference to the Veteran's anxiety noted in the VA treatment records.  Moreover, as indicated above, the examiner's opinion was based on an incomplete record as there are outstanding VA treatment records.  Therefore, upon remand, the VA examiner should provide an opinion regarding the etiology of any psychiatric disabilities noted in the record after review of all VA treatment records.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records dated before February 22, 2000 and updated treatment records dated after December 5, 2014 and associated them with the record.  

2.  Upon completion of directive #1, schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

With respect to each acquired psychiatric disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not that the acquired psychiatric disability was incurred in, caused by, or is otherwise related to, the Veteran's service?  If any diagnosed acquired psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

In providing this opinion, the examiner should address the treatments and diagnoses already of record, including an anxiety disorder.
A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 

